Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-10 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 6-10 12-16, and 17-21 and 25 of U.S. Patent No. 10,149,287 in view of Wang et al. (US Patent Application Publication 2014/0003356):
Claims 1 and 6 of instant application, claims 1, 6, 12, 17 and  25 patent 10,149,287 disclose  method implemented by a base station for transmitting a downlink control information (DCI) message to the UE by a primary cell in a wireless communication system, the method comprising: transmitting at least one control channel candidate with cyclic redundancy check (CRC) scrambled by a radio network temporary identity (RNT1I) for the UE, wherein the DC! message has a common payload size and the same first control channel element (CCE) index, but with different sets of DCI information fields, as defined in a common search space and a UE-specific search space on the primary cell; and transmitting a radio resource control (RRC) that configures the UE to is transmitted by the primary cell, depending on the radio resource control (RRC) configuration of the UE (see claims 1, 6, 12, 17 and  25)
10,149,287 fail to specifically point out assuming that, for the control channel candidates, only the control channel in the common search space or only the control channel in the UE-specific search space as claimed. 

 However Wang et al. teaches assuming that, for the control channel candidates, only the control channel in the common search space or only the control channel in the UE-specific search space (see fig. 9, CCE indexes directly related to set of search spaces, see [0112] a UE may be able to interpret and assume the assignment based on the starting CCE index of a search space from which a DCI to the UE was detected.)
It would have been obvious to modify claims 1, 6, 12, 17 and 25 of Patent 10,149,287 to include the limitation of assuming the control candidates search space, depending on the RRC configuration (see [0108-114).
Claims 2 and 7 of instant application, claims 2,  7, 13 and  18 patent 10,149,287 disclose wherein said transmitting the RRC that configures the UE to assume that, for the control channel candidates, only the control channel for the common search space or only the control channel in the UE-specific search space is transmitted by the primary cell comprises transmitting the RRC that configures the UE to assume that said DCI message is transmitted by the primary cell in the UE-specific search space based on the RRC configuration of the UE, rather than assuming by default that said DCI message is transmitted by the primary cell in the common search space. (see claims 2, 7, 13 and 18) 
Claims 3 and 8 of instant application, claims 3, 8, 14 and 19 patent 10,149,287 disclose wherein said transmitting the RRC that configures the UE to assume that, for the control channel candidates, only the control channel for the common search space or only the control channel in the UE-specific search space is transmitted by the primary cell comprises transmitting the RRC that configures the UE to assume that said DCI message is transmitted by the primary cell in the common search space or the UE-specific search space, based on whether a parameter in a received RRC has a first value or a second value, respectively. (See claims 3, 8, 14 and 19)
Claims 4, and 9 of instant application, claims 4, 9, 15 and 20 patent 10,149,287 disclose wherein said DCI message has the same DCI format in 
said search spaces. (see claims 4, 9, 15 and 20).
Claims 5 and 10 of instant application, claims 5, 10, 16 and 21 patent 10,149,287 disclose wherein said DCI message has different DCI formats in said search spaces. (see claims 5, 10, 16 and 21)

4.	Claims 1-10 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,757,695:
Claims 1 and 6 of instant application, claims 1 and 6 patent 10,757,695 disclose a method implemented by a base station for transmitting a downlink control information (DCI) message to the UE by a primary cell in a wireless communication system, the method comprising: transmitting at least one control channel candidate with cyclic redundancy check (CRC) scrambled by a radio network temporary identity (RNT1I) for the UE, wherein the DC! message has a common payload size and the same first control channel element (CCE) index, but with different sets of DCI information fields, as defined in a common search space and a UE-specific search space on the primary cell; and transmitting a radio resource control (RRC) that configures the UE to is transmitted by the primary cell, depending on the radio resource control (RRC) configuration of the UE (see claims  1 and 6)
 while the claims of 10,757,695  do not disclose a method implemented by a base station for transmitting the DCI as claimed, it is inherent that since the UE of the claims of instant application receives the DCI as explained a base station to transmit the information is present in the system.  
Claims 2 and 7 of instant application, claims 2 and 7 patent 10,757,695 disclose wherein said transmitting the RRC that configures the UE to assume that, for the control channel candidates, only the control channel for the common search space or only the control channel in the UE-specific search space is transmitted by the primary cell comprises transmitting the RRC that configures the UE to assume that said DCI message is transmitted by the primary cell in the UE-specific search space based on the RRC configuration of the UE, rather than assuming by default that said DCI message is transmitted by the primary cell in the common search space. (see claims 2 and 7) 
Claims 3 and 8 of instant application, claims 3 and 8 patent 10,757,695 disclose wherein said transmitting the RRC that configures the UE to assume that, for the control channel candidates, only the control channel for the common search space or only the control channel in the UE-specific search space is transmitted by the primary cell comprises transmitting the RRC that configures the UE to assume that said DCI message is transmitted by the primary cell in the common search space or the UE-specific search space, based on whether a parameter in a received RRC has a first value or a second value, respectively. (See claims 3 and 8)
Claims 4 and 9 of instant application, claims 4 and 9 patent 10,757,695 
disclose wherein said DCI message has the same DCI format in said search spaces. (see claims 4 and 9).
Claims 5 and 10 of instant application, claims 5 and 10 patent 10,757,695 disclose wherein said DCI message has different DCI formats in said search spaces. (see claims 5 and 10)
Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
6.	Claims 1 and 6 are allowable because the closest prior art, Wang et al. (US Patent Application Publication 2014/0003356) , fails to anticipate or render obvious the concept of assuming that, for the control channel candidates, there search space,  wherein the DCI message has a common payload size and the same first control channel element (CCE) index, but with different sets of DCI information fields, as defined in a common search space and a UE-specific search space on the primary cell, in combination with all other limitations in the claim (s) as defined by applicant.
Wang et al.  discloses that CCE indexes directly related to set of search spaces, but does not have a DCI message has a common payload size and the same first control channel element (CCE) index, but with different sets of DCI information fields, as defined in a common search space and a UE-specific search space on the primary cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        November 5, 2022

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478